PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
ESKIND, LARRY GENE 
Application No.: 16/043,809
Filed:  July 24, 2018
Title:  FIRE RETARDANT COMPOSITION, STRUCTURE AND APPLICATION 
:
:
:     DECISION ON PETITION
:
:




This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed January 21, 2020.  The Office mailed a Notice of Abandonment on July 20, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the corrected ADS and the substitute statement; (2) the petition fee of $1,000 submitted on September 21, 2020; and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management.  The decision for the petition to withdraw from issue filed December 28, 2020, will be mailed separately.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200. 



/Dale A. Hall/Paralegal Specialist, OPET